UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 2/29/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus MLP Fund Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Global Stock Fund International Stock Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus MLP Fund February 29, 2016 (Unaudited) Common Stocks - 14.2% Shares Value ($) Energy - 4.1% Cheniere Energy 10,726 a 383,455 Kinder Morgan 17,713 320,428 Exchange-Traded Funds - 3.6% JPMorgan Alerian MLP Index ETN 24,211 Real Estate - 4.8% InfraREIT 38,142 b Utilities - 1.7% NiSource 13,450 Total Common Stocks (cost $2,535,054) Master Limited Partnerships - 76.9% Energy - 72.7% Buckeye Partners LP 20,515 1,320,345 Cheniere Energy Partners LP 53,040 1,403,969 Cone Midstream Partners LP 111,489 1,197,392 Energy Transfer Partners LP 26,542 707,875 Enterprise Products Partners LP 75,758 1,770,464 MPLX LP 40,676 1,055,135 NuStar Energy LP 18,923 662,873 Nustar GP Holdings LLC 44,076 766,482 Plains All American Pipeline LP 15,428 330,468 Rice Midstream Partners LP 74,300 984,475 Tallgrass Energy GP LP 24,133 385,404 Tesoro Logistics LP 11,724 489,125 Valero Energy Partners LP 15,909 741,041 Western Gas Partners LP 2,890 113,317 Western Refining Logistics LP 14,999 327,128 Materials - 4.2% Westlake Chemical Partners LP 42,750 Total Master Limited Partnerships (cost $15,545,611) Number of Warrants - .2% Warrants Value ($) Energy - .2% Kinder Morgan (5/25/17) (cost $1,545,343) 472,743 a STATEMENT OF INVESTMENTS (Unaudited) (continued) Number of Options Purchased - .8% Contracts Value ($) Call Options - .5% Energy Transfer Partners, April 2016 @ $10 1,044 31,320 Kinder Morgan, April 2016 @ $20 869 43,450 Kinder Morgan, March 2016 @ $20 434 6,944 Put Options - .3% SPDR S&P rust, March 2016 @ $185 383 Total Options Purchased (cost $179,558) Other Investment - 9.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,580,576) 1,580,576 c Total Investments (cost $21,386,142) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund ETN—Exchange-Traded Note LLC—Limited Liability Company LP—Limited Partnership a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Energy 77.0 Money Market Investment 9.4 Real Estate 4.8 Materials 4.2 Exchange-Traded Funds 3.6 Utilities 1.7 Options Purchased .8 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus MLP Fund February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities – Domestic Common Stocks † 1,798,348 - - Exchange-Traded Funds 605,275 - - Limited Partnership Interests † 12,969,846 - - Mutual Funds 1,580,576 - - Warrants † 38,765 - - Other Financial Instruments: Options Purchased 127,674 - - Liabilities ($) Securities Sold Short: Equity Securities – Domestic Common Stocks †† (484,147 ) - - ) Exchange-Traded Funds †† (875,146 ) - - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF SECURITIES SOLD SHORT Dreyfus MLP Fund February 29, 2016 (Unaudited) Common Stocks-5.2% Shares Value ($) Exchange-Traded Funds-5.2% iShares U.S. Real Estate ETF 3,746 267,689 SPDR Barclays High Yield Bond ETF 18,171 607,457 Total Common Stocks (proceeds $864,368) Master Limited Partnerships-2.9% Energy-2.9% EQT Midstream Partners LP (proceeds $486,073) 6,759 Total Securities Sold Short (proceeds $1,350,441) — ETF—Exchange-Traded Fund LP—Limited Partnership Portfolio Summary (Unaudited) † Value (%) Exchange-Traded Funds 5.2 Energy 2.9 † Based on net assets. See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receiptsand financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The fair value of the fund’s interest in a limited partnership represents the amount that the fund could reasonably expect to receive from the limited partnership if the fund’s capital was withdrawn from the limited partnership at the time of valuation, based on information available at the time the valuation is made and that the fund believes to be reliable. The valuation utilizes financial information supplied by the limited partnership with adjustments made daily for any underlying exchange traded securities. Limited partnership are generally categorized within Level 3 of the fair value hierarchy. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are NOTES generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. The fund is liable for any dividends payable on securities while those securities are in a short position. Dividends declared on short positions are recorded on the ex-dividend date and recorded as an expense in the Statement of Operations. The fund is charged a securities loan fee in connection with short sale transactions which is recorded as interest on securities sold short in the Statement of Operations. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at February 29, 2016 is discussed below. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. NOTES As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. At February 29, 2016, accumulated net unrealized depreciation on investments was $4,274,510, consisting of $452,325 gross unrealized appreciation and $4,726,835 gross unrealized depreciation. At February 29, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Value Fund February 29, 2016 (Unaudited) Common Stocks - 97.0% Shares Value ($) Automobiles & Components - 1.4% American Axle & Manufacturing Holdings 20,080 a 293,570 Dorman Products 11,580 a 585,601 Gentherm 27,900 a 1,163,430 Horizon Global 106,988 a 944,704 Miller Industries 23,340 451,862 Motorcar Parts of America 26,300 a 907,350 Superior Industries International 108,320 2,139,320 Thor Industries 10,795 597,827 Winnebago Industries 86,670 b 1,623,329 Banks - 13.8% Banc of California 30,586 468,883 Bancorp 113,300 a,b 540,441 Bank of Hawaii 54,530 b 3,462,655 BankUnited 105,818 3,398,874 BBCN Bancorp 52,322 748,728 BofI Holding 52,300 a,b 969,119 Boston Private Financial Holdings 107,500 1,135,200 Brookline Bancorp 100,695 1,058,304 Bryn Mawr Bank 50,990 1,281,379 Cathay General Bancorp 33,855 903,590 City Holding 35,350 1,557,874 Columbia Banking System 202,082 5,826,024 Commerce Bancshares 29,993 b 1,274,103 Community Bank System 44,345 1,642,095 Customers Bancorp 58,990 a 1,336,123 CVB Financial 115,180 b 1,788,745 Dime Community Bancshares 93,100 1,585,493 Eagle Bancorp 61,306 a 2,810,267 East West Bancorp 33,828 1,013,825 Essent Group 84,695 a 1,630,379 F.N.B. 33,143 406,996 First Busey 36,400 689,780 First Financial Bancorp 92,540 1,551,896 First Financial Bankshares 49,500 b 1,307,295 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Banks - 13.8% (continued) First Niagara Financial Group 23,060 213,074 FirstMerit 14,212 278,982 Great Southern Bancorp 28,790 1,081,640 Hancock Holding 26,897 620,514 Huntington Bancshares 203,580 1,781,325 IBERIABANK 94,459 4,503,805 Independent Bank 137,057 5,920,862 Investors bancorp 87,070 985,632 Lakeland Financial 38,360 b 1,638,356 MB Financial 172,138 b 5,253,652 Nationstar Mortgage Holdings 77,000 a,b 910,140 NMI Holdings, Cl. A 246,900 a 1,259,190 PacWest Bancorp 139,088 4,475,852 Popular 44,400 1,176,600 PrivateBancorp 30,940 1,063,098 Provident Financial Services 24,035 446,811 Radian Group 107,200 1,157,760 Signature Bank 8,630 a 1,118,017 South State 61,219 3,823,127 Southside Bancshares 64,197 1,503,494 Stock Yards Bancorp 21,110 788,459 TCF Financial 88,850 1,007,559 Texas Capital Bancshares 47,770 a 1,544,404 TriCo Bancshares 61,440 1,523,712 TrustCo Bank 232,233 1,339,984 Umpqua Holdings 74,150 1,115,216 Wilshire Bancorp 82,840 815,146 WSFS Financial 53,970 1,635,291 Yadkin Financial 39,870 863,186 Capital Goods - 10.0% AAON 68,080 1,688,384 AAR 25,030 532,889 Aerojet Rocketdyne Holdings 50,500 a 784,265 AeroVironment 36,750 a 914,340 Albany International, Cl. A 16,710 611,920 Allied Motion Technologies 23,578 435,250 Allison Transmission Holdings 43,510 1,030,317 American Woodmark 9,090 a 620,756 Briggs & Stratton 85,450 1,817,521 Common Stocks - 97.0% (continued) Shares Value ($) Capital Goods - 10.0% (continued) Chart Industries 30,620 a 617,605 Chicago Bridge & Iron Co. 36,820 1,234,943 CLARCOR 17,400 837,636 Coherent 3,800 a 321,480 Columbus McKinnon 76,460 1,058,971 DigitalGlobe 74,400 a 1,118,976 Dycom Industries 10,115 a 576,252 EMCOR Group 29,900 1,371,513 EnerSys 5,394 277,036 Franklin Electric 7,674 229,069 FreightCar America 71,110 1,057,406 GATX 30,020 b 1,291,160 Graco 29,500 2,310,440 Great Lakes Dredge and Dock 333,020 a 1,132,268 H&E Equipment Services 50,800 669,036 Harsco 84,500 320,255 Hexcel 125,314 5,179,228 Hillenbrand 112,040 3,150,565 Houston Wire & Cable 82,830 446,454 Hyster-Yale Materials Handling 13,060 772,107 ITT 24,630 868,454 KBR 101,340 1,401,532 KEYW Holding 166,930 a,b 1,039,974 Lydall 41,071 a 1,189,005 Manitowoc 80,250 b 1,271,963 Meritor 71,210 a 529,090 Mueller Water Products, Cl. A 265,780 2,288,366 Newport 5,313 a 120,977 Oshkosh 13,900 479,550 Owens Corning 38,200 1,639,544 Ply Gem Holdings 195,050 a 1,989,510 RBC Bearings 25,200 a 1,605,114 Regal Beloit 52,839 2,883,953 Spirit Aerosystems Holdings, Cl. A 48,510 a 2,231,460 Standex International 18,705 1,317,393 Sun Hydraulics 29,300 872,554 Teledyne Technologies 10,940 a 931,869 The Greenbrier Companies 39,070 b 994,332 Toro 13,195 1,051,642 TriMas 39,605 a 655,067 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Capital Goods - 10.0% (continued) Trinity Industries 79,110 1,253,102 Triumph Group 17,673 538,320 Tutor Perini 158,830 a 2,121,969 Twin Disc 30,580 265,740 Valmont Industries 6,800 768,740 Woodward 27,109 1,272,768 Commercial & Professional Services - 6.7% ABM Industries 135,199 4,245,249 ACCO Brands 64,410 a 470,837 Cardtronics 13,700 a 461,964 CBIZ 19,999 a 211,989 CEB 30,200 1,638,954 Clean Harbors 29,800 a 1,269,480 Covanta Holding 188,840 b 2,630,541 Deluxe 29,499 1,693,538 G&K Services, Cl. A 15,700 1,040,910 Huron Consulting Group 82,894 a 4,602,275 Korn/Ferry International 18,700 531,454 Matthews International, Cl. A 104,699 4,959,592 McGrath RentCorp 138,156 3,398,638 MSA Safety 107,848 4,709,722 Pitney Bowes 110,279 1,998,255 R.R. Donnelley & Sons 52,154 791,698 Steelcase, Cl. A 448,105 5,596,831 Tetra Tech 29,432 810,263 UniFirst 15,650 1,649,666 Consumer Durables & Apparel - 2.6% Bassett Furniture Industries 56,060 1,736,739 Columbia Sportswear 6,600 392,832 Crocs 55,870 a 546,967 CSS Industries 33,540 907,928 Deckers Outdoor 14,800 a 837,088 G-III Apparel Group 25,424 a 1,341,116 Helen of Troy 6,595 a 628,899 iRobot 14,600 a,b 457,564 La-Z-Boy 58,880 1,433,728 M.D.C. Holdings 57,550 b 1,272,430 M/I Homes 130,860 a 2,299,210 Common Stocks - 97.0% (continued) Shares Value ($) Consumer Durables & Apparel - 2.6% (continued) Nautilus 23,595 a 398,520 Skullcandy 154,900 a 548,346 Steven Madden 26,200 a 922,240 TRI Pointe Group 59,365 a 612,053 Unifi 58,100 a 1,302,021 Vera Bradley 61,500 a,b 1,022,745 Consumer Services - 2.4% American Public Education 55,570 a 857,445 Ascent Capital Group, Cl. A 36,000 a 500,400 Bloomin' Brands 23,155 400,350 Capella Education 35,310 1,632,734 Cheesecake Factory 54,160 b 2,702,584 Houghton Mifflin Harcourt 47,400 a 891,594 Interval Leisure Group 134,600 b 1,743,070 J Alexander's Holdings 17,408 180,695 Jamba 80,700 a,b 1,070,889 LifeLock 93,900 a,b 1,035,717 Marriott Vacations Worldwide 9,525 576,739 Ruth's Hospitality Group 10,588 186,031 SeaWorld Entertainment 205,670 b 3,720,570 Diversified Financials - 3.5% Ares Capital 75,108 1,025,975 Artisan Partners Asset Management, Cl. A 55,000 1,560,900 Cowen Group, Cl. A 422,800 a,b 1,433,292 Encore Capital Group 84,880 a,b 1,973,460 Evercore Partners, Cl. A 109,205 5,096,597 Fifth Street Finance 20,142 99,703 First Cash Financial Services 51,500 2,171,755 FNFV Group 121,460 a 1,235,248 Gain Capital Holdings 63,735 460,804 Green Dot, Cl. A 75,800 a 1,566,028 HFF, Cl. A 35,700 893,571 Janus Capital Group 36,172 467,704 New Mountain Finance 30,683 382,924 Stifel Financial 98,888 a 2,863,796 Virtus Investment Partners 2,439 223,925 Waddell & Reed Financial, Cl. A 21,694 508,073 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Diversified Financials - 3.5% (continued) Westwood Holdings 9,820 486,974 Energy - 2.2% Aegean Marine Petroleum Network 134,100 961,497 Atwood Oceanics 25,995 178,846 Core Laboratories 13,900 b 1,458,666 Delek US Holdings 43,200 683,424 Dril-Quip 5,860 a 317,905 Era Group 62,040 a 572,009 Helix Energy Solutions Group 141,600 a,b 552,240 ION Geophysical Corp 12,524 a,b 38,824 Laredo Petroleum 219,525 a,b 1,121,773 McDermott International 78,220 a,b 258,126 Newpark Resources 131,900 a 491,987 Oil States International 92,183 a 2,406,898 PBF Energy, Cl. A 20,600 622,120 PDC Energy 4,105 a 205,702 RSP Permian 134,855 a,b 3,224,383 TETRA Technologies 144,690 a 729,238 Tidewater 29,246 168,165 Exchange-Traded Funds - .7% iShares Russell 2000 ETF 30,693 b 3,153,092 iShares Russell 2000 Value ETF 16,607 1,435,509 Food & Staples Retailing - .4% Andersons 35,250 946,463 Fresh Market 15,400 a 355,278 SpartanNash 10,309 282,982 United Natural Foods 12,544 a 387,108 Village Super Market, Cl. A 20,400 540,804 Food, Beverage & Tobacco - 1.4% Calavo Growers 13,045 698,690 Lancaster Colony 38,470 3,915,092 National Beverage 46,693 a 1,775,268 Sanderson Farms 4,724 431,112 TreeHouse Foods 23,000 a,b 1,941,660 Common Stocks - 97.0% (continued) Shares Value ($) Health Care Equipment & Services - 4.3% Accuray 150,590 a 760,480 Addus HomeCare 37,510 a 851,477 Air Methods 77,588 a,b 2,818,772 Allscripts Healthcare Solutions 124,260 a 1,555,735 AmSurg 3,225 a 219,461 Anika Therapeutics 36,393 a 1,642,416 BioTelemetry 89,300 a 1,076,958 Cynosure, Cl. A 31,000 a 1,260,770 Globus Medical, Cl. A 22,720 a 552,096 Halyard Health 18,688 a 476,918 HealthSouth 64,297 2,265,183 ICU Medical 4,870 a 447,553 Kindred Healthcare 343,293 b 3,608,009 LHC Group 42,010 a 1,496,816 Luminex 7,700 a 143,836 Molina Healthcare 41,670 a,b 2,585,207 Natus Medical 13,490 a 489,957 NuVasive 10,700 a 447,260 Patterson 48,450 2,104,668 PharMerica 10,080 a 232,949 Providence Service 25,600 a 1,216,256 Team Health Holdings 8,945 a 398,679 WellCare Health Plans 11,730 a 1,054,175 Household & Personal Products - .4% Elizabeth Arden 41,660 a,b 258,292 Nu Skin Enterprises, Cl. A 8,747 266,696 WD-40 17,700 1,911,600 Insurance - 4.8% American Equity Investment Life Holding 96,793 1,316,385 American Financial Group 20,230 1,357,028 Assurant 15,450 1,098,495 Endurance Specialty Holdings 20,300 1,264,081 Federated National Holding Company, Cl. C 52,900 1,264,310 First American Financial 158,221 5,858,924 Greenlight Capital Re, Cl. A 44,300 a,b 948,020 Horace Mann Educators 123,240 3,797,024 Infinity Property & Casualty 14,400 1,076,544 Maiden Holdings 121,700 b 1,456,749 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Insurance - 4.8% (continued) Navigators Group 26,570 a 2,151,639 Primerica 112,740 b 4,756,501 RLI 29,100 1,826,607 Stewart Information Services 49,831 1,681,796 Validus Holdings 13,771 618,456 Materials - 5.3% A. Schulman 145,359 3,588,914 American Vanguard 138,330 1,744,341 Ampco-Pittsburgh 32,250 387,323 AptarGroup 20,090 1,480,834 Avery Dennison 52,960 3,448,755 Chemtura 43,740 a 1,103,560 Clearwater Paper 12,653 a 514,598 Cliffs Natural Resources 129,130 a 278,921 Commercial Metals 95,780 1,407,008 Compass Minerals International 5,800 b 393,472 Crown Holdings 51,210 a 2,399,188 Eagle Materials 10,660 644,077 Ferro 347,885 a 3,454,498 Greif, Cl. A 14,853 393,753 Innospec 12,755 553,567 Intrepid Potash 359,200 a 355,608 Kaiser Aluminum 15,130 1,159,109 Koppers Holdings 13,860 a 243,104 Materion 64,740 1,688,419 Mercer International 23,835 216,899 Nevsun Resources 235,350 769,595 PolyOne 195,359 5,257,111 Resolute Forest Products 112,400 a,b 576,612 Sonoco Products 12,048 526,498 Stepan 33,030 1,640,930 Media - 2.1% Cinemark Holdings 68,950 2,282,245 Crown Media Holdings, Cl. A 70,900 a,b 311,251 E.W. Scripps, Cl. A 66,700 b 1,151,242 Gray Television 183,283 a 2,115,086 Meredith 117,476 5,109,031 New Media Investment Group 89,041 1,391,711 Common Stocks - 97.0% (continued) Shares Value ($) Media - 2.1% (continued) World Wrestling Entertainment, Cl. A 51,000 b 852,720 Pharmaceuticals, Biotechnology & Life Sciences - 2.0% Albany Molecular Research 44,270 a 652,540 Cambrex 54,195 a 2,090,301 Cempra 9,675 a 162,830 Charles River Laboratories International 107,728 a 7,910,467 Dynavax Technologies 8,500 a 137,020 Fluidigm 42,300 a,b 280,449 Impax Laboratories 5,715 a 186,823 Lannett Company 26,500 a,b 666,740 Myriad Genetics 6,160 a 215,600 PAREXEL International 5,280 a 309,883 Real Estate - 5.1% Alexander & Baldwin 12,460 417,659 Chatham Lodging Trust 45,600 c 914,736 Communications Sales & Leasing 36,600 689,910 Corporate Office Properties Trust 239,819 c 5,611,765 CyrusOne 19,345 c 766,836 Equity Commonwealth 46,700 a,c 1,243,621 FelCor Lodging Trust 167,400 c 1,238,760 First Industrial Realty Trust 181,222 c 3,899,897 First Potomac Realty Trust 30,503 c 258,055 Healthcare Realty Trust 145,193 c 4,212,049 Hersha Hospitality Trust 39,235 c 789,801 Highwoods Properties 14,070 c 612,749 iStar Financial 93,874 a,c 794,174 LaSalle Hotel Properties 32,593 c 793,640 Lexington Realty Trust 134,600 c 1,041,804 Medical Properties Trust 69,533 c 804,497 New Senior Investment Group 156,406 c 1,515,574 Newcastle Investment 225,550 c 793,936 Outfront Media 50,865 c 1,040,189 Parkway Properties 70,057 c 938,063 QTS Realty Trust, Cl. A 10,365 c 461,450 Ramco-Gershenson Properties Trust 20,732 c 348,298 RE/MAX Holdings, Cl. A 34,900 1,118,894 Sovran Self Storage 9,380 c 998,407 Sun Communities 6,445 c 435,231 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Real Estate - 5.1% (continued) Sunstone Hotel Investors 52,655 c 679,250 Retailing - 3.4% Barnes & Noble 104,500 1,013,650 Big Lots 75,080 3,036,986 Buckle 8,175 259,965 DSW, Cl. A 17,818 466,832 Express 104,934 a 1,808,013 Finish Line, Cl. A 81,979 1,493,657 Genesco 1,504 a 99,234 GNC Holdings, Cl. A 68,590 1,953,443 Hibbett Sports 27,496 a 976,108 Lithia Motors, Cl. A 49,864 4,623,390 Lumber Liquidators Holdings 22,650 a 256,625 New York & Co. 61,280 a 122,560 Office Depot 142,488 a 723,839 Outerwall 2,718 84,774 Rent-A-Center 30,420 388,463 Select Comfort 59,816 a 1,070,706 Shutterfly 22,400 a 995,456 Sonic Automotive, Cl. A 23,971 459,045 The Children's Place 14,800 1,008,472 West Marine 58,710 a 480,248 Zumiez 14,786 a 305,479 Semiconductors & Semiconductor Equipment - 3.4% Amkor Technology 150,280 a 760,417 Cabot Microelectronics 45,525 1,750,891 CEVA 31,530 a 618,303 ChipMOS TECHNOLOGIES Bermuda 41,700 720,576 Cypress Semiconductor 90,565 a,b 722,709 Entegris 19,645 a 242,812 FormFactor 113,150 a,b 859,940 Inphi 17,300 a 437,690 Intersil, Cl. A 28,585 365,030 MA-COM Technology Solutions Holdings 33,200 a,b 1,258,280 MaxLinear, Cl. A 15,535 a 249,958 Mellanox Technologies 25,090 a 1,274,823 Microsemi 154,096 a 5,336,344 MKS Instruments 14,215 467,674 Common Stocks - 97.0% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 3.4% (continued) Monolithic Power Systems 5,715 337,528 Rambus 172,880 a 2,252,626 Rudolph Technologies 33,000 a 427,680 Silicon Laboratories 8,355 a 344,644 Teradyne 34,274 653,948 Ultratech 98,890 a 2,005,489 Veeco Instruments 46,200 a 857,010 Software & Services - 7.8% ACI Worldwide 30,340 a 566,144 Acxiom 107,500 a 2,229,550 American Software, Cl. A 82,300 773,620 AVG Technologies 65,700 a 1,257,498 Bankrate 78,330 a 600,008 Blackbaud 9,965 563,321 Booz Allen Hamilton Holdings 193,483 5,340,131 Cadence Design Systems 68,610 a 1,478,545 Cass Information Systems 35,218 1,755,969 Computer Services 16,393 589,492 Convergys 87,780 2,262,968 CoreLogic 65,030 a 2,249,388 Covisint 184,100 a 358,995 DST Systems 22,110 2,312,264 Epiq Systems 61,600 842,688 Fair Isaac 8,940 889,709 Gigamon 16,900 a 462,553 InterXion Holding 31,805 a 992,952 j2 Global 6,005 438,845 Jack Henry & Associates 24,650 2,027,216 Lionbridge Technologies 171,200 a 754,992 MAXIMUS 14,800 727,716 Mentor Graphics 18,325 350,008 MoneyGram International 87,060 a 468,383 Monotype Imaging Holdings 74,250 1,762,695 NeuStar, Cl. A 63,200 a,b 1,571,784 Nuance Communications 117,650 a 2,295,351 Rackspace Hosting 62,920 a 1,354,668 Rovi 112,590 a 2,564,800 SeaChange International 110,520 a 637,700 Silver Spring Networks 86,200 a 1,077,500 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Software & Services - 7.8% (continued) Syntel 50,400 a 2,304,288 VASCO Data Security International 105,340 a 1,448,425 VeriFone Systems 29,960 a 715,744 Verint Systems 62,968 a 2,237,258 Xura 84,040 a 1,649,705 Technology Hardware & Equipment - 7.2% Anixter International 86,057 a 3,685,821 Avid Technology 93,000 a,b 711,450 Avnet 29,620 1,218,863 Badger Meter 28,125 b 1,847,531 Belden 87,973 4,818,281 Black Box 19,297 255,685 Brocade Communications Systems 104,780 1,040,465 Ciena 88,830 a 1,821,015 Cognex 27,900 1,032,579 Comtech Telecommunications 15,107 310,449 CTS 17,014 246,022 Dolby Laboratories, Cl. A 22,210 877,295 Harmonic 122,500 a,b 410,375 II-VI 67,930 a 1,491,063 Infinera 78,220 a,b 1,227,272 Ingram Micro, Cl. A 19,921 713,172 Itron 34,730 a 1,383,643 Kimball Electronics 50,970 a 582,077 Knowles 45,368 a 516,288 Littelfuse 48,419 5,501,367 Lumentum Holdings 18,540 445,516 Manhattan Associates 8,645 a 477,723 Maxwell Technologies 99,900 a,b 572,427 Mercury Systems 95,290 a 1,557,039 Methode Electronics 55,700 1,591,349 OSI Systems 13,510 a 815,599 Park Electrochemical 17,797 253,251 Plexus 3,518 a 128,020 Quantum 300,830 a 153,423 Rogers 34,450 a 1,840,319 ScanSource 19,164 a 716,542 ShoreTel 168,000 a 1,241,520 Sonus Networks 97,300 a 757,967 Common Stocks - 97.0% (continued) Shares Value ($) Technology Hardware & Equipment - 7.2% (continued) Super Micro Computer 10,782 a 350,092 SYNNEX 12,440 1,169,733 Viavi Solutions 96,400 a 629,492 Vishay Intertechnology 341,693 b 4,045,645 Telecommunication Services - .7% ARRIS International 71,680 a 1,712,435 FairPoint Communications 64,800 a,b 973,944 Telephone & Data Systems 20,440 546,157 US Cellular 13,940 a 577,116 Vonage Holdings 172,500 a 926,325 Transportation - 1.4% Air Transport Services Group 24,087 a 278,205 Allegiant Travel 2,800 458,864 Avis Budget Group 35,400 a 907,656 Celadon Group 121,500 1,089,855 Danaos 105,701 a 468,255 Forward Air 8,210 334,311 Kirby 23,740 a 1,343,921 Landstar System 40,760 2,412,992 Ryder System 22,270 1,263,154 Spirit Airlines 15,245 a 727,949 Utilities - 4.0% ALLETE 122,644 6,502,585 Atlantic Power 239,800 412,456 Chesapeake Utilities 5,425 337,978 Dynegy 69,420 a,b 699,754 Laclede Group 85,196 5,582,042 MGE Energy 6,595 320,121 New Jersey Resources 13,335 461,658 NorthWestern 27,700 1,644,549 Ormat Technologies 28,850 b 1,100,916 PNM Resources 34,600 1,104,432 Portland General Electric 84,329 3,208,718 Questar 83,900 2,078,203 SJW 27,730 1,005,490 South Jersey Industries 22,800 580,260 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.0% (continued) Shares Value ($) Utilities - 4.0% (continued) Talen Energy 93,500 a 594,660 Total Common Stocks (cost $636,523,351) Master Limited Partnerships - .2% Energy - .2% Suburban Propane Partners LP 40,470 Materials - .0% Ciner Resources LP 18,270 Total Master Limited Partnerships (cost $1,334,777) Investment of Cash Collateral for Securities Loaned - 6.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $43,002,844) 43,002,844 d Total Investments (cost $680,860,972) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund LP—Limited Partnership a Non-income producing security. b Security, or portion thereof, on loan. At February 29, 2016, the value of the fund’s securities on loan was $55,005,439 and the value of the collateral held by the fund was $56,173,454, consisting of cash collateral of $43,002,844 and U.S. Government & Agency securities valued at $13,170,610. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Banks 13.8 Capital Goods 10.0 Software & Services 7.8 Technology Hardware & Equipment 7.2 Commercial & Professional Services 6.7 Money Market Investment 6.7 Materials 5.4 Real Estate 5.1 Insurance 4.8 Health Care Equipment & Services 4.3 Utilities 4.0 Diversified Financials 3.5 Retailing 3.4 Semiconductors & Semiconductor Equipment 3.4 Consumer Durables & Apparel 2.6 Consumer Services 2.4 Energy 2.3 Media 2.1 Pharmaceuticals, Biotechnology & Life Sciences 2.0 Automobiles & Components 1.4 Food, Beverage & Tobacco 1.4 Transportation 1.4 Exchange-Traded Funds .7 Telecommunication Services .7 Food & Staples Retailing .4 Household & Personal Products .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Value Fund February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 607,967,526 - - Equity Securities— Foreign Common Stocks † 8,212,719 - - Exchange-Traded Funds 4,588,601 - - Limited Partnership Interests † 1,500,031 - - Mutual Funds 43,002,844 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receiptsand financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At February 29, 2016, accumulated net unrealized depreciation on investments was $15,589,251, consisting of $67,863,514 gross unrealized appreciation and $83,452,765 gross unrealized depreciation. At February 29, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus U.S. Equity Fund February 29, 2016 (Unaudited) Common Stocks - 98.2% Shares Value ($) Capital Goods - 15.3% Donaldson 337,900 a 9,542,296 Emerson Electric 220,500 10,767,015 Fastenal 260,300 a 11,788,987 Flowserve 239,200 10,051,184 MSC Industrial Direct Cl. A 159,700 11,111,926 Toro 111,300 8,870,610 W.W. Grainger 51,600 a 11,192,040 Consumer Durables & Apparel - 2.1% NIKE, Cl. B 160,400 Consumer Services - 4.1% McDonald's 82,100 9,621,299 Starbucks 167,300 9,738,533 Energy - 7.0% California Resources 14,128 7,941 EOG Resources 143,720 9,304,433 Halliburton 103,800 3,350,664 Occidental Petroleum 150,300 10,343,646 Schlumberger 147,150 10,553,598 Health Care Equipment & Services - 13.2% C.R. Bard 58,650 11,283,087 Cerner 166,200 b 8,486,172 Intuitive Surgical 17,900 b 10,078,774 ResMed 184,000 a 10,471,440 Stryker 116,000 11,586,080 Varian Medical Systems 142,100 a,b 11,115,062 Household & Personal Products - 3.5% Colgate-Palmolive 146,500 9,616,260 Estee Lauder, Cl. A 79,000 7,215,070 Materials - 9.8% Ecolab 88,100 9,034,655 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) Materials - 9.8% (continued) FMC 200,300 7,539,292 International Flavors & Fragrances 90,800 9,378,732 Monsanto 113,500 10,213,865 Praxair 106,500 10,840,635 Media - 2.0% Walt Disney 99,300 Pharmaceuticals, Biotechnology & Life Sciences - 9.6% Biogen 33,300 b 8,638,686 Celgene 89,100 b 8,983,953 Gilead Sciences 106,300 9,274,675 Johnson & Johnson 102,400 10,773,504 Mettler-Toledo International 26,700 b 8,408,097 Retailing - 4.2% The TJX Companies 148,700 11,018,670 Tractor Supply 109,200 9,235,044 Software & Services - 19.0% Adobe Systems 123,300 b 10,498,995 Alphabet, Cl. C 12,906 b 9,005,420 Automatic Data Processing 129,100 10,933,479 Cognizant Technology Solutions, Cl. A 176,400 b 10,051,272 Jack Henry & Associates 124,700 10,255,328 MasterCard, Cl. A 102,000 8,865,840 Microsoft 204,200 10,389,696 Oracle 302,400 11,122,272 Paychex 193,500 9,943,965 Technology Hardware & Equipment - 4.6% Amphenol, Cl. A 210,100 11,150,007 Cisco Systems 410,400 10,744,272 Telecommunication Services - 1.8% TE Connectivity 152,000 Transportation - 2.0% Expeditors International of Washington 211,800 Total Common Stocks (cost $355,580,753) Other Investment - 1.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,578,170) 7,578,170 c Investment of Cash Collateral for Securities Loaned - 1.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,109,949) 6,109,949 c Total Investments (cost $369,268,872) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At February 29, 2016, the value of the fund’s securities on loan was $44,266,019 and the value of the collateral held by the fund was $45,498,095, consisting of cash collateral of $6,109,949 and U.S. Government & Agency securities valued at $39,388,146. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 19.0 Capital Goods 15.3 Health Care Equipment & Services 13.2 Materials 9.8 Pharmaceuticals, Biotechnology & Life Sciences 9.6 Energy 7.0 Technology Hardware & Equipment 4.6 Retailing 4.2 Consumer Services 4.1 Household & Personal Products 3.5 Money Market Investments 2.9 Consumer Durables & Apparel 2.1 Media 2.0 Transportation 2.0 Telecommunication Services 1.8 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus U.S. Equity Fund February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 470,108,687 - - Mutual Funds 13,688,119 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receiptsand financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board (the "Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus,, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At February 29, 2016, accumulated net unrealized appreciation on investments was $114,527,934, consisting of $140,633,632 gross unrealized appreciation and $26,105,698 gross unrealized depreciation. At February 29, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Global Stock Fund February 29, 2016 (Unaudited) Common Stocks - 98.7% Shares Value ($) Australia - 2.0% CSL 302,800 Canada - 1.6% Suncor Energy 729,700 China - 2.1% CNOOC 21,769,000 Denmark - 1.8% Novo Nordisk, Cl. B 380,700 France - 5.9% Essilor International 182,000 21,502,737 L'Oreal 131,600 22,129,463 LVMH Moet Hennessy Louis Vuitton 125,400 20,891,730 Hong Kong - 6.6% AIA Group 3,909,600 19,906,526 China Mobile 2,016,500 21,360,901 CLP Holdings 1,301,000 11,335,593 Hong Kong & China Gas 11,725,694 20,659,684 Japan - 10.5% Denso 512,700 18,942,409 FANUC 131,500 19,245,626 Honda Motor 727,400 18,756,644 Keyence 42,657 21,964,224 Komatsu 1,098,400 16,651,262 Shin-Etsu Chemical 404,500 20,218,859 Singapore - .3% DBS Group Holdings 330,769 Spain - 1.9% Inditex 666,700 Sweden - 1.9% Hennes & Mauritz, Cl. B 636,700 Switzerland - 9.8% Nestle 320,400 a 22,441,888 Novartis 291,977 20,838,462 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.7% (continued) Shares Value ($) Switzerland - 9.8% (continued) Roche Holding 80,400 a 20,593,600 SGS 7,800 a 15,668,248 Swatch Group-BR 34,100 11,793,415 Syngenta 40,591 a 16,307,985 Taiwan - 2.2% Taiwan Semiconductor Manufacturing, ADR 1,050,600 United Kingdom - 4.1% Compass Group 1,313,000 22,979,982 Reckitt Benckiser Group 246,200 22,406,693 United States - 48.0% Adobe Systems 236,300 a 20,120,945 Alphabet, Cl. C 28,897 a 20,163,460 Amphenol, Cl. A 405,600 21,525,192 Automatic Data Processing 271,400 22,984,866 C.R. Bard 125,200 24,085,976 Cisco Systems 876,500 22,946,770 Cognizant Technology Solutions, Cl. A 356,500 a 20,313,370 Colgate-Palmolive 358,100 23,505,684 EOG Resources 341,000 22,076,340 Fastenal 381,900 17,296,251 Gilead Sciences 226,200 19,735,950 Intuitive Surgical 41,600 a 23,423,296 Johnson & Johnson 232,000 24,408,720 MasterCard, Cl. A 238,900 20,765,188 Microsoft 398,000 20,250,240 NIKE, Cl. B 349,800 21,544,182 Oracle 616,000 22,656,480 Praxair 202,500 20,612,475 Schlumberger 299,800 21,501,656 Starbucks 387,016 22,528,201 Stryker 242,900 24,260,852 The TJX Companies 321,800 23,845,380 W.W. Grainger 118,400 25,680,960 Walt Disney 231,200 22,084,224 Total Common Stocks (cost $836,706,293) Other Investment - 1.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $20,345,936) 20,345,936 b Total Investments (cost $857,052,229) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt BR—Bearer Certificate a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Information Technology 21.7 Consumer Discretionary 20.4 Health Care 20.0 Industrial 8.6 Consumer Staples 8.2 Energy 7.7 Materials 5.2 Utilities 2.9 Financials 2.1 Telecommunication Services 1.9 Money Market Investment 1.8 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Global Stock Fund February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks† 528,316,658 - Equity Securities - Foreign Common Stocks† 24,741,630 533,516,479 †† - Mutual Funds 20,345,936 - - Forward Foreign Currency Exchange Contracts ††† 1,162 Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† - (1,240 ) - ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receiptsand financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at February 29, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on NOTES these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: National Australia Bank Swiss Franc, Expiring 3/1/2016 1,585,703 1,589,054 1,588,085 (969 ) Sales: National Australia Bank Singapore Dollar, Expiring 3/2/2016 444,097 317,021 315,859 1,162 3/3/2016 662,063 470,613 470,884 (271 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) At February 29, 2016, accumulated net unrealized appreciation on investments was $249,868,474, consisting of $299,223,618 gross unrealized appreciation and $49,355,144 gross unrealized depreciation. At February 29, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS International Stock Fund February 29, 2016 (Unaudited) Common Stocks - 96.7% Shares Value ($) Australia - 3.2% Cochlear 356,600 26,002,731 CSL 999,000 73,072,615 Canada - 1.6% Suncor Energy 1,982,200 China - 1.8% CNOOC 53,621,000 Denmark - 3.0% Novo Nordisk, Cl. B 1,167,300 59,987,167 Novozymes, Cl. B 780,400 33,418,601 Finland - 2.2% Kone, Cl. B 1,552,000 France - 12.4% Air Liquide 575,000 59,652,926 Danone 989,232 68,623,224 Essilor International 507,576 59,968,535 L'Oreal 391,900 65,900,735 LVMH Moet Hennessy Louis Vuitton 368,300 61,359,044 Total 1,429,285 64,038,646 Germany - 5.8% adidas 929,000 99,480,718 SAP 1,032,000 78,503,045 Hong Kong - 8.9% AIA Group 12,082,000 61,517,969 China Mobile 5,173,500 54,803,185 CLP Holdings 6,249,000 54,447,443 Hang Lung Properties 25,615,000 44,919,819 Hong Kong & China Gas 32,199,340 56,732,522 Japan - 21.9% Daito Trust Construction 554,500 74,931,645 Denso 1,474,600 54,481,133 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 96.7% (continued) Shares Value ($) Japan - 21.9% (continued) FANUC 409,400 59,917,560 Honda Motor 2,043,600 52,696,011 INPEX 5,109,600 36,762,339 Keyence 140,020 72,096,739 Komatsu 2,985,900 45,264,934 Murata Manufacturing 266,100 31,813,165 Rakuten 4,503,000 42,594,589 Shimano 229,400 35,758,347 Shin-Etsu Chemical 1,192,400 59,601,897 SMC 204,300 47,013,068 Tokio Marine Holdings 1,759,700 61,081,585 Singapore - .1% DBS Group Holdings 404,926 Spain - 2.4% Inditex 2,385,000 Sweden - 1.8% Hennes & Mauritz, Cl. B 1,718,000 Switzerland - 14.3% Givaudan 37,900 a 70,661,390 Kuehne + Nagel International 352,000 a 45,638,187 Nestle 879,000 a 61,568,100 Novartis 730,000 52,100,258 Roche Holding 268,000 a 68,645,332 SGS 26,500 a 53,231,868 Swatch Group-BR 119,400 41,294,244 Syngenta 114,269 a 45,909,121 Taiwan - 2.3% Taiwan Semiconductor Manufacturing, ADR 2,982,300 United Kingdom - 15.0% ARM Holdings 2,078,200 28,532,044 Burberry Group 2,805,000 51,375,269 Compass Group 4,360,000 76,308,241 Diageo 2,429,000 62,471,891 Experian 4,363,000 71,186,800 Intertek Group 678,100 27,394,767 Reckitt Benckiser Group 895,900 81,535,973 SABMiller 538,600 31,293,005 Common Stocks - 96.7% (continued) Shares Value ($) United Kingdom - 15.0% (continued) Smith & Nephew 1,926,000 31,203,987 Total Common Stocks (cost $2,813,494,637) Other Investment - 3.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $91,216,495) 91,216,496 b Total Investments (cost $2,904,711,132) % Cash and Receivables (Net) .3 % Net Assets % ADR—American Depository Receipt BR—Bearer Certificate a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Consumer Discretionary 21.0 Industrials 13.6 Consumer Staples 12.1 Health Care 12.1 Information Technology 9.1 Materials 8.7 Financials 8.0 Energy 6.7 Utilities 3.6 Money Market Investment 3.0 Telecommunication Services 1.8 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS International Stock Fund February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks† 70,233,165 2,903,804,884 †† - Mutual Funds 91,216,496 - - Forward Foreign Currency Exchange Contracts ††† 1,424 Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† - (332 ) - ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receiptsand financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at February 29, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Unrealized Exchange Foreign Currency Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: National Australia Bank Singapore Dollar, Expiring 3/2/2016 544,597 388,761 387,337 1,424 3/3/2016 810,993 576,477 576,809 (332 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) At February 29, 2016, accumulated net unrealized appreciation on investments was $160,543,413, consisting of $435,921,395 gross unrealized appreciation and $275,377,982 gross unrealized depreciation. NOTES At February 29, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J.
